Citation Nr: 0806956	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-27 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
scar above left eye. 
 
2.  Entitlement to service connection for respiratory 
disease, to include bronchitis and asthma, as a result of 
exposure to asbestos. 
 
3.  Entitlement to service connection for heart disease, 
status post myocardial infarction, to include as secondary to 
diabetes mellitus. 
 
4.  Entitlement to service connection for diabetes mellitus, 
Type II, to include as the result of exposure to herbicides. 
 
5.  Entitlement to service connection for bilateral knee 
arthritis. 
 
6.  Entitlement to service connection for bilateral ankle 
arthritis. 
 
7.  Entitlement to service connection for an eye disorder 
manifested by blurred vision. 
 
8.  Entitlement to service connection for arthritis of the 
right hand and fingers, to include as secondary to service-
connected right hand laceration residuals. 
 
9.  Entitlement to service connection for swelling of the 
right leg, claimed as elephantitis. 
 
10.  Entitlement to an increased (compensable) rating for 
residuals of right hand laceration.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to May 
1970 in the U. S. Navy.

This appeal comes before the Department of Veterans Affairs 
Board of Veterans Appeals (Board) from an August 2004 rating 
decision of the VA Regional Office (RO) in Chicago, Illinois 
that denied service connection for all of the disabilities 
listed on the title page of this decision.  

The veteran was afforded a personal hearing in August 2007 
before the undersigned Veterans Law Judge sitting at Chicago, 
Illinois.  The transcript is of record.

The Board points out that the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, No. 04-491 (U.S. Vet. App. August 16, 2006), that 
reversed a decision of the Board)which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Haas and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam, and applies to the claim of 
entitlement to service connection for diabetes in this 
instance.  The veteran is advised that once a final decision 
is reached on appeal in the Haas case, the adjudication of 
this matter will be resumed.

Following review of the record, with the exception of 
entitlement to service connection for diabetes mellitus, all 
of the issues listed on the title page of this decision, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




REMAND

Review of the record discloses that service connection for a 
laceration in the area of the left eye was denied by a rating 
decision dated in November 1970.  The veteran did not file a 
timely appeal and this determination became final.  He 
attempted to reopen his claim for such in a claim received in 
November 2003.  In the August 2004 rating decision, the RO 
reopened and denied the veteran's claim of service connection 
for left eye scar.  The Board points out, however, that 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the underlying claim may be considered. See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless 
of the RO's action, the Board must initially address the 
question of whether "new and material" evidence has been 
presented sufficient to reopen the claim. Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The issue of 
entitlement to service connection for left eye scar has thus 
been re-characterized on the title page of this decision.  
The record reflects, however, that the claim has not been 
adjudicated by the RO on this basis, nor has the appellant 
been afforded the appropriate regulations in this regard.  
These matters should be addressed.

Additionally, the veteran has not been provided proper notice 
of the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No.106-475, 114 Stat.2096 (2000) with respect to the issue of 
whether new and material evidence has been received to reopen 
the claim of service connection for left eye scar.  During 
the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that in the context of a claim to reopen, VCAA notice 
must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial. See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that in the context of a 
claim to reopen, the VCAA requires that VA look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to establish service connection that was insufficient in the 
previous denial. See Id.  The case must therefore be remanded 
in this regard order to comply with the statutory 
requirements of the VCAA and applicable law.

Review of the record indicates that the veteran is retired 
and may receive Social Security benefits.  However, the 
clinical evidence on which the award is based is not on file.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must obtain Social Security 
Administration decisions and records which may have bearing 
on the veteran's claim. Waddell v. Brown, 5 Vet. App. 454 
(1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).  The Board also points out 
that there are no clinical data in the claims folder between 
1970 and 1997.  Therefore, the appellant should be contacted 
and asked to provide the names and addresses of providers who 
treated him in the years immediately after service in order 
to establish continuity of symptomatology or recognized 
presumptions.  

In a Report of Contact dated in June 2006, the veteran stated 
that he had received treatment at the Jesse Brown VA Medical 
Center for disabilities claimed on appeal.  No dates of 
treatment were provided.  The claims folder thus indicates 
that relevant evidence in support of the veteran's claims may 
exist or could be obtained from a VA facility. See Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The record reflects that only VA outpatient 
treatment notes dated between November 2005 and January 12, 
2006 have been made available.  The RO should therefore 
request all VA records from 1970 through October 2005 (to 
include those on microfilm and/or retired) and from January 
13, 2007 to the present and associate them with the claims 
folder.  

The record reflects that following receipt of his claim, the 
veteran was afforded a VA examination in July 2004.  Although 
labeled a cardiac examination, the examiner evaluated the 
appellant for some of the disorders claimed on appeal.  
However, there is no indication that the claims folder was 
reviewed.  The Board finds that this examination also 
deficient in other ways.  Specifically, there are no 
diagnoses pertaining to the knees, ankles, left eye, swelling 
of the right leg, and no opinion as to whether arthritis of 
the right hand and fingers is related to service-connected 
right hand laceration residuals.  There was no reference to 
any scarring above the left eye.  Since that time, extensive 
private clinical records, as well as VA outpatient clinical 
data have become associated with the record.  The Board is 
thus of the opinion that the appellant should be afforded a 
current VA examination with consideration of the claims 
folder for current findings and medical opinions as requested 
below.

During his personal hearing in August 2007, the veteran 
indicated that the symptoms associated with his service 
connected laceration residuals of the right hand had 
increased in severity.  The record discloses that he was most 
recently evaluated for VA compensation purposes in this 
regard in July 2004.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when a veteran 
indicates that his service-connected disability has worsened 
since the last examination, a new examination may be required 
to evaluate the current degree of impairment. See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to 
a new examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability has increased in severity).  Under the 
circumstances, the Board is of the opinion that an 
examination is warranted to ascertain the current extent of 
symptomatology associated with the service-connected right 
hand laceration residuals.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination when 
warranted, and conducting a thorough and contemporaneous 
medical examination, including a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the claims 
file and ensure that all notification 
and development action required by the 
regulations implementing the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
pertaining to the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 are met. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) 
as to all issues on appeal.  

With respect to the claim to reopen, 
notice should be provided regarding the 
bases for the prior final denial, and 
the veteran should be informed as to 
what is required to substantiate his 
claim to reopen in the context of the 
reasons for the prior denials.  He 
should also be informed as to what is 
required for the award of an effective 
date. See Kent, supra; Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who treated him for any of the 
disabilities claimed on appeal from 
1970 to the present.  After securing 
the necessary authorizations, the RO 
should request copies of all identified 
records and associate them with the 
claims file, if not already of record.

3.  The RO should contact the Social 
Security Administration and obtain a 
copy of the agency decision and the 
medical documentation relied upon for 
the award of any disability benefits.

4.  The RO should request all VA 
records from 1970 through October 2005 
(to include those on microfilm and/or 
retired) and from January 13, 2007 to 
the present and associate them with the 
claims folder.  

5.  After a reasonable period of time 
for receipt of additional information 
requested above, the veteran should be 
scheduled for an examination by a VA 
physician to evaluate him for all of 
the disabilities claimed on appeal.  
The claims folder and a copy of this 
remand should be provided to the 
examiner in connection with the 
examination.  The examiner must 
indicate whether or not the claims 
folder was reviewed.  All indicated 
tests and studies, including X-rays, 
should be conducted, and clinical 
findings should be reported in detail.  
The examination report should reflect 
consideration of the veteran's 
documented medical history, current 
complaints, and other assertions, etc.  
Any consultations deemed necessary 
should be accomplished.  The examiner 
should specifically provide clinical 
findings with respect to the knees, 
ankles, left eye, any swelling of the 
right leg(elephantitis), any scar above 
the left eye, cardiac status and all 
residuals associated with the service-
connected laceration of the right hand.  

Following review of the record and 
physical examination, the examiner 
should provide opinions as to the 
following: a) whether it is at least as 
likely as not that heart disease is 
causally related to or has been made 
worse by diabetes mellitus, and why or 
why not; b) whether it is at least as 
likely as not that the veteran now has 
arthritis of the right hand and fingers 
secondary to service-connected right 
hand laceration; c) whether it is at 
least as likely as not that the veteran 
now has bronchitis, asthma, or any 
other respiratory disorder as a result 
of service or exposure to asbestos 
therein; or if respiratory disability 
is more likely of post service onset.  
The examiner should provide thorough 
rationale for the opinions expressed in 
the clinical report.

6.  The veteran must be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report under 38 C.F.R. 
§ 3.655 (2007).  If he fails to appear 
for the examination, this fact should 
be noted in the file.

7.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide 
medical opinions and clinical findings.  
If the report is insufficient, or if a 
requested action is not taken or is 
deficient, it should be returned to the 
examiner for correction. See Stegall v. 
West, 11 Vet. App. 268 (1998).

8.  After taking any further 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits are not 
granted, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


